DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 2-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 has been cancelled.

Election/Restrictions
Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the apparatus of claim 2 need not be cured at the temperatures recited.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,177,500 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims encompasses all of the same limitations.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,177,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims encompasses all of the same limitations.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 11,171,362 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims encompasses all of the same limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 7, 8, 14, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakshaug (US 2017/0170477 A1).
Regarding claims 2, 14, and 25, Sakshaug discloses an apparatus comprising: a silicon anode (paragraph 3) with particles sizes of 5 nm to 15 microns (paragraph 188), the anode having a capacity loading of at least 2 mAh/cm2 (paragraph 509); a cathode (paragraph 291); a separator electrically separating the anode from the cathode (paragraph 300); and an electrolyte coupling the electrodes (paragraph 76); wherein the electrolyte comprises LiPF6 and a solvent comprising ethylene carbonate, methyl butyrate, vinylene carbonate, and fluorinated carbonate compounds (paragraph 300). The instant invention discloses that LiPF6 is an appropriate Li-ion salt and ethylene carbonate, methyl butyrate, vinylene carbonate, and fluorinated carbonate compounds are appropriate electrolyte solvents; thus, their properties meet the claimed requirements.
Regarding claims 7 and 8, Sakshaug discloses the use of 10% FEC (paragraph 428).
Regarding claim 24, Sakshaug discloses a charging potential of at least 4.3 V (paragraph 293).

Claims 2, 6, 9-14, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi (US 2014/0138575 A1).
Regarding claims 2, 11, 12, and 14, Noguchi discloses an apparatus comprising: an electrode active material comprising Si, Sn, and Al (paragraph 77) with particles sizes of 0.1 to 50 microns (paragraph 56), the anode having a capacity loading of at least 2 mAh/cm2 (paragraph 88); wherein the active material can be used in a cathode or an anode (paragraph 58); a separator electrically separating the anode from the cathode (paragraph 70); and an electrolyte coupling the electrodes (paragraph 70); wherein the electrolyte comprises LiPF6 (paragraph 74) and a solvent comprising ethylene carbonate (EC), propylene carbonate (PC), vinylene carbonate (VC), methyl formate, methyl acetate, and ethyl propionate (paragraph 73). The instant invention discloses that LiPF6 is an appropriate Li-ion salt and EC, PC, VC, formates, acetates, and propionates are appropriate electrolyte solvents; thus, their properties meet the claimed requirements.
Regarding claim 6, Noguchi discloses the use of ethyl propionate (paragraph 73).
Regarding claims 9 and 10, Noguchi discloses that the electrolyte comprises LiPF6 and a solvent comprising 30% ethylene carbonate (EC) and 70% dimethyl carbonate (DMC) (paragraph 90).
Regarding claim 13, Noguchi that the Li-ion salt composition is 0.5 to 1.5 M (paragraph 75).
Regarding claim 23, Noguchi discloses that the anode particles have a surface area of 0.01 m2/g to 20 m2/g (paragraph 57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakshaug or Noguchi as applied to claim 2 above, and further in view of Gozdz (US 2007/0166617 A1).
Neither Sakshaug nor Noguchi discloses the volume fraction of the ester compounds. Gozdz—in an invention for a battery with lithium salt electrolyte and ester electrolyte solvent—discloses the use of ethylene carbonate, ethylmethyl carbonate and methyl butyrate combined in a 30:30:40 weight ratio in 1.4 M LiPF.sub.6 salt as an exemplary electrolyte. It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the volume fractions taught in Gozdz in the electrolyte of Sakshaug or Noguchi for their efficacy.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakshaug or Noguchi as applied to claim 2 above, and further in view of Manabe (US 2018/0248220 A1).
Neither Sakshaug nor Noguchi discloses the use of nitrile compounds. Manabe—in an invention for a battery with lithium salt electrolyte and ester electrolyte solvent—discloses the use of succinonitrile, glutaronitrile, and adiponitrile as electrolyte solvents (paragraph 63). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the solvents of Manabe in the electrolyte of Sakshaug or Noguchi for their efficacy.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakshaug or Noguchi as applied to claim 2 above, and further in view of Ramprasad (US 2012/0100417 A1).
Neither Sakshaug nor Noguchi discloses the use of sulfur-comprising compounds. Ramprasad—in an invention for a battery with lithium salt electrolyte and ester electrolyte solvent—discloses the use dimethyl sulfone, ethyl methyl sulfone, or triphenyl phosphate as electrolyte solvents (paragraph 73). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the solvents of Ramprasad in the electrolyte of Sakshaug or Noguchi for their efficacy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725